DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a 371 of PCT/CN2016/106607, file date 11/21/2016, where PCT/CN2016/106607 claims priority to US Provisional 62/257,707 11/19/2015.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct 12 2021 has been entered.
 
Status of the Claims
Claim(s) 12-17 is/are pending in this application.   Claims 12-13 and 15-17 are under examination. Claim(s) 14 is/are withdrawn as being directed to non-elected species and/or invention(s). Claim 12 was amended to delete the “glycerin, sodium benzoate and citric acid” limitations.  The elected species currently under examination are as follows: Species of disease: preventing or treating fatty pancreas, or ameliorating a pancreas disease caused by fatty pancreas. Species of formulation: sucralose.
Claim Rejections - 35 USC § 112 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 15 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the indefinite term “derivative. This limitation is indefinite as with any chemical compound, it can be derived or derivatized to the point where it indistinguishable from the original compound, becoming a totally new compound. For example, a compound such as sucralose can be at some point, be derived into its base components, such as carbon atoms, oxygen, water and/or alcohol molecules, etc. The disclosure does not provide any limiting definition for the term “a derivative” as recited in Claim 12 and a person of ordinary skill in the art would therefore not be reasonably apprised as to the metes and bounds of compounds encompassed by the claims. 
Claim 12 also recites the indefinite term “decomposition product” which is indefinite as it is unknown how any of the claimed compounds are decomposed.  It is unknown if this occurs due to natural decomposition as exposed to the environment, if said product decomposes under certain storage conditions, if such product is formed by decomposition via metabolism in a subject, etc.  
It is noted that with regard to “derivative” and “decomposition product,” the specification does not define said indefinite limitations, i.e., identifying a specific molecule, such as water or ethanol, as say a derivative or decomposition product of the claimed active ingredients.  
With regard to claims 15 and 16, as they depend from indefinite claim 12, they are similarly rejected as they do not provide a definition to the indefinite limitations. 
Amendment of claim 12 to delete these limitations will overcome this 112 rejection.
Claim 15 is rejected as being indefinite in that it depends from claim 12 and recites the limitation “the compounds are administered simultaneously or sequentially,” thus rendering Claim 15 unclear as to whether it requires administering a combination of two or more of the compounds recited in Claim 12. Claim 12 recites the option limitation of  “any combinations thereof,” which is not a requirement of the claim.  As Claim 15 is limited to where the compound are administered simultaneously or sequentially, it is unknown whether claim 15 is intended to require administration of two more compounds.

Claim Rejections - 35 USC § 112 4th paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 is rejected as it fails to further limit Claim 12 because two compounds can only be administered “simultaneously or sequentially.” As these are the only two possible options for administering compounds of Claim 12, Claim 15 fails to further limit Claim 12.
Claim 16 is rejected as it fails to further limit Claim 12 because alcoholic fatty pancreas and nonalcoholic fatty pancreas are the only two options for causing a disease caused by fatty pancreas, i.e. diseases caused by fatty pancreas are either caused by the single basis of alcohol or, they are not, i.e. every other cause that exists that is not alcohol.  Accordingly, claim 16 fails to further limit claim 12 from which it depends from.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim(s) 12, 13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP No. 8,927,504 in view of US 2012/0289588.
The claimed invention (claim 12) is directed to a method for reducing a pancreatic fat content, or treating fatty pancreas, or ameliorating a pancreas disease caused by fatty pancreas, in a subject in need thereof, 
comprising administering an effective amount of a compound as an active ingredient to the subject,
wherein the compound is selected from the group consisting of compounds including sucralose, a derivative, a metabolite and a decomposition product of any of the above, and any combinations thereof, and wherein the subject suffers from abnormal accumulation of fat in the pancreas, “wherein the fatty pancreas is not caused by diabetes, and the pancreas disease and the pancreas disease not includes diabetes.”
Regarding claim 12 and methods of treating a subject in need of reduction of body fat (the pancreas) the ‘504 patent claims methods of reducing body weight or reducing body fat mass of a patient suffering from symptoms of obesity, comprising administering an effective amount of (a) at least one dipeptidyl peptidase 4 inhibitor and (b) at least one sweetener having a GLP-1 secretion-stimulating action to the patient suffering from symptoms of obesity; wherein the at least one sweetener having a GLP-1 secretion-stimulating action is a sweetener chosen from acesulfame K, sucralose, aspartame, and stevia. See Claim 1.
While disclosing the treatment of an obese subject in need with sucralose, the ‘504 patent does not disclose in particular an obese subject with fatty pancreas. One of ordinary skill in the art would make an association between an obese subject in need and treating a fatty pancreas (thereby treating diseases associated with it) or reducing pancreatic fat content (as reasonably associated with obesity) as detailed by the teachings of US Pub ‘488 below. 
US Pub ‘588 provides a nexus between obesity and fatty pancreas as follows: 
Obesity is a well-documented risk factor for worse outcomes in acute pancreatitis… including the risk of local complications… systemic complications such as the systemic inflammatory response syndrome (SIRS), multisystem organ failure (MSOF) and mortality… The sites of visceral fat deposition include the mesentery, omentum, liver…the pancreas, and the peripancreatic space. See paragraph 4.

Further, US Pub ‘588 teaches that “Intrapancreatic fat has been shown to increase with BMI in studies evaluating autopsy samples…surgically resected samples…and radiological appearance of the pancreas,” see paragraph 5.
US Pub ‘588 provides one of ordinary skill in the art with a rationale to associate obesity with fatty pancreas (and accordingly diseases associated with it, such as pancreatitis) as noted above and where it states,  “In this study we have confirmed previous observations that the percentage of intrapancreatic fat increases with BMI in subjects without acute pancreatitis, and extend these findings to patients with acute pancreatitis.” See paragraph 63.
Therefore, the rationale to support a finding of obviousness are the prior art elements (obesity linked to fatty pancreas) according to known methods (treatment of obesity with sucralose), to predictably arrive at claimed invention. More specifically, there is a clear nexus between obesity (increased BMI) and pancreatic fat (US ‘588) and the art teaches a method of reducing body weight or reducing body fat mass of obese patients comprising administering, inter alia, sucralose (‘504 patent), it would have been prima facie obvious to administer sucralose to an obese patient which would be expected to reduce pancreatic fat content via weight loss.
Regarding claims 12, 13 and 17 and the limitation of sucralose, claim 1 of the ‘504 patent discloses sucralose as claimed by Applicant.
Regarding claim 15 and the limitations of simultaneous or sequential administration of compounds, as applicant has merely elected a single compound species (sucralose), the ‘504 patent discloses that sucralose is administered with another compound for simultaneous, separate or continuous treatment, see column 4, lines 1-4.
Regarding claim 16 and the limitation of nonalcoholic fatty pancreas disease, as noted above, the combination of US ‘588 and the ‘504 patent disclose treatment of fatty pancreas (known to be caused by obesity), see above rejection of claim 12. 
Therefore, the invention as a whole was prima facie obvious at the time it was invented.  

RESPONSE TO ATTORNEY ARGUMENTS:
The Attorney response dated Oct 12 2021 states: Applicant has deleted glycerin, sodium, benzoate, and citric acid from the claim 12. In view of the claim amendment, Applicant respectfully submits that none of the cited references discloses or teaches the recited compound with the recited active ingredient for reducing a pancreatic fat content, treating fatty pancreas, or ameliorating a pancreas disease.
In response, as noted above the prior art provides a clear nexus between obesity (increased BMI) and pancreatic fat (US ‘588) and the art teaches a method of reducing body weight or reducing body fat mass of obese patients comprising administering, inter alia, sucralose (‘504 patent), it would have been prima facie obvious to administer sucralose to an obese patient which would be expected to reduce pancreatic fat content via weight loss.
The KSR rationale to support a finding of obviousness are the prior art elements (obesity linked to fatty pancreas) according to known methods (treatment of obesity with sucralose), to predictably arrive at claimed invention. 
In fact, the ‘504 patent discusses the beneficial effects of sweeteners on GLP-1 concentrations (Examples), which are known to act in the pancreas. See especially Example 4 disclosing sucralose and Table 1 noting the effect the combination of sweeteners including sorbitol and DPP4 inhibitors on GLP-1.
Further, it was known in the art that fatty liver and fatty pancreas are comorbid as 96.8% of subjects with fatty liver also had fatty pancreas. See Lee et al. (2009) “Clinical Implication of fatty pancreas: Correlations between fatty pancreas and metabolic syndrome,” 2009 April 21; 15 (15) p. 1869-1875 World J Gastroenterol. cited by Applicants 07/06/2020 IDS.  

Conclusion
In summary, no claims are allowed. 

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).         
                                                                                                                                                                                                                                                                                                           	Any inquiry concerning this communication or earlier communications from the 

examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM Y LEE/Examiner, Art Unit 1629            

/James D. Anderson/Primary Examiner, Art Unit 1629